Citation Nr: 1002055	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for fibromyalgia, 
claimed as a Gulf War illness.

2. Entitlement to service connection for chronic fatigue 
syndrome, claimed as a Gulf War illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in Denver, Colorado, which in pertinent part denied 
service connection for fibromyalgia and chronic fatigue 
syndrome.  The Veteran has since relocated, and his claims 
are now being addressed by the RO in Cleveland, Ohio.  

The Veteran testified at a November 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran currently has fibromyalgia.  

2. The preponderance of the evidence is against a finding 
that the Veteran currently has chronic fatigue syndrome.


CONCLUSIONS OF LAW

1. Fibromyalgia was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1117, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.317 (2009).  

2. Chronic fatigue syndrome was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1117, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in May 2004 and October 2005 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claims with appropriate evidence.  In addition, a 
letter dated in December 2006 provided the Veteran with 
notice concerning Gulf War illnesses.

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was given proper notice in a 
March 2006 letter and was given ample opportunity to respond.  

Subsequent to the issuance of the October 2005, March 2006 
and December 2006 letters, the Veteran's claims were 
readjudicated in February 2008 and August 2009 supplemental 
statements of the case (SSOCs).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran underwent a Gulf War Registry examination in May 
2003.  Thereafter, he was afforded multiple VA examinations 
to assess the current nature and etiology of his claimed 
fibromyalgia and chronic fatigue syndrome, to include in 
February 2005 (fatigue and psychiatric), December 2008 
(chronic fatigue syndrome and fibromyalgia) and June 2009 
(chronic fatigue syndrome and fibromyalgia).  The Board finds 
these examination reports to be comprehensive and sufficient 
in addressing the matter of current diagnosis.  In this 
regard, it is noted that the examiner at the December 2008 
and June 2009 examinations reviewed the Veteran's claims file 
and medical records beforehand, and provided a summary of the 
relevant findings therein.  The opinions rendered by the 
examiners in each instance are supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
VA examination reports of record are adequate upon which to 
base the decisions in this case.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no competent and objective clinical evidence to 
support a current diagnosis of the claimed conditions.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
'Persian Gulf veteran' means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  Unlike the elements for direct service 
connection given above, for claims under 38 C.F.R. § 3.317, 
competent evidence linking a current disability to an event 
during service need not be provided.  Gutierrez v. Principi, 
19 Vet. App. 1 (2004). 
 
Additionally, 38 C.F.R. § 3.317(a)(2)(i)(B) further states 
that VA, as yet has not identified any illness other than the 
three identified in section 202(a) as a 'medically 
unexplained chronic multi- symptom illness;' therefore, 38 
C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
as currently meeting this definition.  See 68 Fed. Reg. 
34539-543 (June 10, 2003).  It was provided, however, in 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a 'medically unexplained 
chronic multi-symptom illness.' 
 
A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both 'signs,' in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(2-5). 
 
Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue.  38 
C.F.R. § 3.317(b).  The Board notes, however, that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As a preliminary matter, the Board notes that the Veteran's 
status as a Persian Gulf veteran has yet to be verified.  See 
38 C.F.R. § 3.317(d)(1).  Although he was awarded the 
Southwest Asia Campaign Medal, as shown on his DD Form 214, 
and is presently service-connected for irritable bowel 
syndrome as secondary to his Gulf War service, his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War is unconfirmed based on the evidence of record.  See 
38 C.F.R. § 3.317(d)(2).  Additionally, there is no record of 
an anthrax vaccination, as claimed by the Veteran, in his 
service treatment records.  In this instance, however, the 
crucial inquiry that must be addressed is whether the 
evidence supports a finding of a 'qualifying chronic 
disability' manifested by an undiagnosed illness or one of 
the medically unexplained chronic multisymptom illnesses 
listed under 38 C.F.R. § 3.317(a)(2(i)(B).  The Board 
concludes that it does not.  As the Board is denying the 
Veteran's claims on the basis of no current disability, there 
is no need to undertake further analysis concerning his 
claimed Gulf War service.  

a. Fibromyalgia 

The Veteran contends that he has fibromyalgia as secondary to 
his Gulf War service.  For the reasons that follow, the Board 
concludes that service connection is not warranted. 

Service treatment records are silent concerning complaints, 
treatment or a diagnosis of fibromyalgia or any symptoms 
related thereto.  Clinical findings upon separation 
examination in March 1993 were normal, and the Veteran denied 
a history of arthritis, rheumatism, and bone, joint or other 
deformity.  Post-service treatment records indicate the onset 
of "chronic pain" following a July 1998 motor vehicle 
accident and demonstrate ongoing treatment for chronic pain, 
chronic joint aches and body aches.  While many of the VA 
treatment records mention fibromyalgia either in reference to 
the Veteran's medical history or as a possible or current 
diagnosis, there is nothing in the records showing that such 
a diagnosis was ever confirmed by objective clinical 
findings.  

The Veteran was evaluated for fibromyalgia at the December 
2008 VA examination.  He complained of multiple symptoms 
including diffuse musculoskeletal pain and tenderness, and 
reported having been diagnosed with fibromyalgia in 1998.  It 
was noted that the Veteran was taking a number of different 
medications for an array of conditions, including Baclofen 
for fibromyalgia.  Following a physical examination, the 
examiner noted that the examination was consistent with 
fibromyalgia or myofascial pain syndrome.  Extensive 
laboratory workup was unremarkable including ANA and 
rheumatoid factor, and X-rays of multiple joints involved 
were all unremarkable except for mild degenerative disc 
disease of the cervical, thoracic and lumbosacral spine.  The 
examiner stated that the Veteran would need a comprehensive 
evaluation by a specialist rheumatologist to evaluate that 
his symptoms were from fibromyalgia and not due to underlying 
rheumatologic diseases.  

The Veteran was afforded another VA examination in June 2009 
for further evaluation of his claimed fibromyalgia.  It was 
noted that the Veteran was taking Vicodin, Ativan and 
Baclofen to control his symptoms of pain and fatigue.  On 
physical examination, he was found to have diffuse tenderness 
all over his body.  The examiner was unable to find a single 
positive trigger point at all; it was noted that this alone 
went against the diagnosis of alleged fibromyalgia.  The 
Veteran was diagnosed with chronic pain syndrome not 
otherwise specified, which was probably functional or 
psychosomatic in nature.  Based on the examination and all 
available clinical data, the examiner opined that the 
diagnosis of alleged fibromyalgia could not be confirmed in a 
bona fide manner.  He explained that most of the clinical 
findings he observed at the examination went strongly against 
such a diagnosis.  He also noted that the most recent lab 
data showed, for the first time, some positive ANA that was 
yet to be addressed by the Veteran's PCP.  

The Board is mindful of the arguments advanced by the 
Veteran's representative that the VA examinations provided to 
the Veteran were inadequate.  In this regard, Board has 
thoroughly reviewed the examination reports, giving due 
consideration to the adequacy of the findings and opinions 
therein, and concludes that the reports adequately address 
the issue of whether the Veteran currently has fibromyalgia.  
Although it is unclear whether the June 2009 examination was 
conducted by a rheumatologist, the report reflects a detailed 
review of the evidence of record, provides a summary of the 
findings, and explains that these findings weigh against a 
diagnosis of fibromyalgia.  The Board notes that there is 
nothing in the record to contradict, or call into question 
the competency of, this examiner's opinion.  

Taking into account all of the relevant evidence of record, 
the Board concludes that the weight of the evidence is 
against a finding that the Veteran currently has 
fibromyalgia.  Although VA and private treatment records 
indicate a diagnosis of fibromyalgia, such a diagnosis has 
never been confirmed by objective clinical tests or findings.  
Indeed, there is evidence showing that the symptoms 
complained of by the Veteran, including chronic joint aches, 
had their onset following a 1998 motor vehicle accident and 
are not attributable to service.  In addition, the Veteran is 
shown to have pain caused by degenerative changes in the 
cervical, thoracic and lumbar regions of his spine.  
Furthermore, the most probative evidence of record, the June 
2009 VA examination report, states that the Veteran's chronic 
pain syndrome was likely functional or psychosomatic in an 
nature and that most of the clinical findings observed at the 
examination weigh strongly against a diagnosis of 
fibromyalgia.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board considered the Veteran's statements that he has a 
current diagnosis of fibromyalgia that should be presumed to 
have been incurred during service.  The Veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he suffers from body 
aches and joint aches.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the proper 
diagnosis and etiology of his pain symptoms are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding current diagnosis.

In light of the foregoing, the Board concludes that service 
connection for fibromyalgia as secondary to his Gulf War 
service is not warranted.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Chronic fatigue syndrome

The Veteran also alleges that he has chronic fatigue syndrome 
as secondary to his Gulf War service.  For the reasons set 
forth below, the Board concludes that service connection is 
not warranted.
 
Service treatment records do not indicate any chronic 
complaints, treatment or a diagnosis relating to fatigue.  
The Veteran's March 1993 separation examination revealed 
normal clinical findings.  Post-service treatment records 
demonstrate treatment for an array of medical complaints, 
including chronic fatigue syndrome, and show the Veteran 
taking numerous different medications for pain and many other 
conditions.  There are complaints of sleep disturbances, but 
usually in the context of psychiatric treatment, as 
associated with his psychiatric disorder and not as a 
separate disability in and of itself.  

A January 2005 medical statement from R. Billica, M.D. 
indicates that results of an infectious disease panel for 
chronic fatigue syndrome were positive.  Dr. Billica opined 
that the Veteran had a chronic viral condition coupled with 
accumulated cellular toxins that were negatively affecting 
his mitochondrial energy production, causing depletion of his 
neurotransmitters and creating adrenal hypofunction (a 
relative state of impaired function, not Addison's disease).  
Further testing was recommended for adrenal and hormonal 
status and to rule out heavy metal toxicity.  Possible 
further screening was also recommended for chemical 
toxicities.  

The Veteran's claim of fatigue was evaluated at a February 
2005 VA examination.  Following a physical examination, the 
examiner rendered a diagnosis of fatigue with laboratory 
abnormalities including an ANA of 1 to 320 of speckled 
pattern.  It was noted that there was insufficient evidence 
at that time to warrant a diagnosis of any acute or chronic 
medical condition concerning a primary fatigue syndrome.  The 
examiner explained that the Veteran's fatigue was more likely 
than not multifactoral and was centered around depression, 
medication and sleep deprivation.

At a December 2008 VA examination for chronic fatigue 
syndrome and fibromyalgia, the examiner indicated that 
extensive laboratory workup was unremarkable including ANA.  
The Veteran's history of depression and psychosis in service 
was noted.  The examiner explained that the Veteran had 
significant psychiatric problems which could have overlapping 
symptoms with sleep and other neuropsychological symptoms, 
including headaches.  He also explained that it would be hard 
to differentiate and attribute his symptoms to chronic 
fatigue syndrome and not due to his psychiatric disease 
without resorting to mere speculation.  The examiner 
indicated that the Veteran would need a comprehensive 
evaluation by a specialist neuropsychiatrist to evaluate that 
his symptoms were from chronic fatigue syndrome and not due 
to underlying psychiatric illnesses.

In April 2009, the Veteran was afforded a VA mental disorders 
examination for evaluation of his nonservice-connected 
paranoid schizophrenia.  It was noted that his medications 
consisted of risperidone, trazodone, Ambien and Ativan.  The 
examiner indicated that the Veteran's sleep was disturbed.  
The assessment was paranoid type schizophrenia.

At the June 2009 VA examination, a physical examination and 
extensive laboratory tests were performed.  The Veteran was 
diagnosed with fatigue not otherwise specified.  The examiner 
found there to be new onset of debilitating fatigue that was 
severe enough to reduce or impair average daily activity 
below 50 percent of his pre-illness activity level for a 
period of six months.  However, he noted that clinical 
conditions that may produce similar symptoms had not been 
excluded by evaluation based on history, physical examination 
and appropriate laboratory tests.  Additionally, the examiner 
did not find at least 6 of the 10 chronic fatigue syndrome 
diagnostic criteria to be met.  The examiner noted that the 
most recent lab data showed, for the first time, some 
positive ANA that was yet to be addressed by the Veteran's 
PCP.  He concluded that the diagnosis of alleged chronic 
fatigue syndrome could not be confirmed in a bona fide 
matter, and opined that this type of fatigue could be better 
labeled as a functional condition at least and psychosomatic 
at most.

After full consideration of all of the relevant evidence of 
record, the Board finds that the weight of the evidence is 
against a finding that the Veteran currently has chronic 
fatigue syndrome.  Although the January 2005 medical 
statement of Dr. Billica and some of the VA treatment records 
show a diagnosis of chronic fatigue syndrome, the most recent 
clinical tests from the June 2009 VA examination indicate 
otherwise.  The June 2009 examination report specifically 
notes that other possible causes of the Veteran's fatigue 
symptoms had not been ruled out, and that the Veteran had not 
met at least 6 of the 10 diagnostic criteria for chronic 
fatigue syndrome.  Notably, this report states that a 
diagnosis of chronic fatigue syndrome could not be confirmed 
based on the laboratory data.  Indeed, the examiner opined 
that the Veteran's fatigue was more likely attributable to a 
functional or psychosomatic condition.  The February 2005 
examination report similarly finds the Veteran's fatigue to 
be more likely than not multifactoral and centered around 
depression, medication and sleep deprivation.  

The Board notes that the aforementioned February 2005 and 
June 2009 opinions are supported by other evidence of record.  
Significantly, the Veteran was diagnosed with an 
undifferentiated somatoform disorder secondary to his 
histrionic personality disorder at a February 2005 VA 
psychiatric examination.  It was noted that the Veteran 
sought attention with his numerous complaints of bodily 
symptoms, and that he had a long list of physical complaints 
that did not seem to follow any particular anatomical system, 
but rather, seemed to be more consistent with somatic 
complaints secondary to his personality disorder.  It has 
also been documented that the Veteran complains of a lot of 
medical problems that do not seem to have etiology.  See VA 
Mental Health Informational Note, October 2004.  Furthermore, 
the Veteran has been shown to have been referred to the SATP 
program in part for his misuse of medications.  In light of 
the foregoing, the Board finds that the probative value of 
the evidence attributing the Veteran's fatigue complaints to 
a psychosomatic condition outweighs that of the evidence 
indicating a diagnosis of chronic fatigue syndrome.  As noted 
above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Here, the 
Board finds that the Veteran does not have the requisite 
current disability.  

The Board is mindful of the Veteran's assertion that he 
suffers from chronic fatigue syndrome.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences fatigue.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the proper 
diagnosis and etiology of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he 
cannot provide a competent opinion regarding the cause of his 
fatigue symptoms.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for chronic fatigue syndrome as secondary to his Gulf War 
service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for fibromyalgia, claimed 
as a Gulf War illness

Entitlement to service connection for chronic fatigue 
syndrome, claimed as a Gulf War illness.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


